

117 HRES 396 IH: Condemning the deadly and indiscriminate rocket attacks perpetrated against Israel by Hamas beginning the week of May 9, 2021, and expressing that the United States must continue to invest in and support Israel’s security and sovereignty.
U.S. House of Representatives
2021-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 396IN THE HOUSE OF REPRESENTATIVESMay 13, 2021Mr. Van Drew (for himself, Mrs. Rodgers of Washington, Mr. Calvert, Mr. Jackson, Mr. Johnson of Ohio, Mr. Garbarino, Mr. Babin, Mr. Roy, Mr. Rose, Mr. Garcia of California, Mr. Weber of Texas, Mr. Tiffany, Mr. Curtis, Mr. Fleischmann, Mr. Smith of Missouri, Mr. Buck, Mr. Balderson, Mr. Waltz, Mr. Rice of South Carolina, Mr. Newhouse, Mr. Mast, Mr. Rouzer, Ms. Salazar, Mr. Steube, Mr. Moolenaar, Mr. Sessions, Mr. Webster of Florida, Mr. Moore of Utah, Mr. Mann, Mr. Aderholt, Mr. McKinley, Mr. Fulcher, Mr. Emmer, Ms. Mace, Mr. Crenshaw, Mr. Latta, Mr. Duncan, Mr. Moore of Alabama, Mr. Reed, Mr. Fallon, Mr. Austin Scott of Georgia, Mr. Zeldin, Mrs. Miller of Illinois, Mr. Armstrong, Mr. Harris, Mr. Issa, Mr. Owens, and Mr. Arrington) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONCondemning the deadly and indiscriminate rocket attacks perpetrated against Israel by Hamas beginning the week of May 9, 2021, and expressing that the United States must continue to invest in and support Israel’s security and sovereignty.Whereas the United States and Israel are socially, economically, and historically aligned;Whereas, as a sovereign country, Israel has the right and responsibility to protect itself and its citizens from all forms of terrorism;Whereas Hamas is designated by the Department of State as a foreign terrorist organization;Whereas Hamas is actively engaged in committing war crimes, including using civilians as human shields, which is banned under customary international humanitarian law;Whereas terrorists have fired hundreds of rockets into Israel at nonmilitary targets beginning the week of May 9, 2021; andWhereas civilians, including women and children, have been killed as a direct result from the actions of Hamas: Now, therefore, be itThat the House of Representatives—(1)condemns the deadly and indiscriminate rocket attacks perpetrated against Israel by Hamas beginning the week of May 9, 2021; and(2)expresses the sense that the United States—(A)must continue to invest in and support Israel’s security and sovereignty; and(B)must never waver from its steadfast position that the State of Israel has an undeniable right to exist and thrive.